Shatter, J., concurring specially:
I concur in the judgment, and on the ground that if a person not duly authorized make a contract on behalf of a trading corporation, and the corporation take and hold the benefit derived from such contract, it will be held to have *199made the contract its own by ratification or adoption, and will be estopped from disputing its liability thereon.
It is quite impossible to reconcile the authorities upon this subject, but in so far as trading corporations are concerned, the decisions, in this State at least, are consistent with each other and sustain the proposition. Some of them hold municipal corporations to be within the principle. (Gas Company v. San Francisco, 9 Cal. 453; Argenti v. San Francisco, 16 Cal. 265; Fraylor v. Sonora Mining Co., 17 Cal. 594; Rosborough v. The Shasta Fiver Canal Co., 22 Cal. 556; Allen v. Citizens' Steam Navigation Co., 22 Cal. 28.)